Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1 the closes prior art of Wu Chun-Hsien (US 20200063768 A1) does not teach, suggest nor discloses or make obvious the combination of a tool with a main body, a first pressing plate, a second pressing plate, an operating rod, a first screw barrel and a middle tube having at least “the end of the middle tube adjacent to the second pressing plate is configured with a second screw barrel in the axial direction; the middle tube is connected on the periphery of a screw rod through the second screw barrel, so that the middle tube can drive the screw rod to move to and fro in directions toward or away from the first pressing plate; the end of the second screw barrel away from the second pressing plate is formed with a ring-shaped second limiting portion inside the middle tube; one end of the screw rod is connected to the second pressing plate; the other end of the screw rod is configured with a second convex portion in the axial direction; the second limiting portion limits the second convex portion.”
Regarding Claim 11 the closes prior art of Wu Chun-Hsien (US 20200063768 A1) does not teach, suggest nor discloses or make obvious the combination of a tool with a main body, a first pressing plate, a second pressing plate, an operating rod a first screw barrel a tube-shaped rotating piece and a middle tube having at least ”the rotating piece connected to the periphery of a screw rod through the first screw barrel in threaded joint, one end of the screw rod connected to the second pressing plate, whereas the other end of the screw rod is configured with a second convex portion in the axial direction, and the first limiting portion limits the second convex portion.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gang Chen (GB-2576392A) – Relates to a widener with a first pressing plate, a second pressing plate, an operating rod, a first screw barrel, a middle tube and a transmitting structure. 
Pi-Liang Wu (US20180180117) – Relates to A piston-returning apparatus for a disc brake with two pushing plates, a collar, a rotating unit and a handle and  each of the pushing plates  having a threaded element.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628.  The examiner can normally be reached on Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        





Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        July 19, 2021